Citation Nr: 1029697	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  07-16 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a brain stem lesion, 
diagnosed as cavernous hemangioma with facial nerve involvement.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a left knee disability.  

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for left ear hearing loss.

6.  Entitlement to service connection for toenail fungus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from September 1964 to 
September 1968.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In January 2010, the appellant testified at a Board 
videoconference hearing.  A transcript of the hearing is of 
record.  

At the hearing, the appellant raised claims of service 
connection for right ear hearing loss and bilateral 
tinnitus.  The RO has not yet considered these claims.  
Thus, they are referred to the RO for appropriate action.

As set forth in more detail below, a remand is necessary with 
respect to the issues of entitlement to service connection for 
left and right knee disabilities.  These issues are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  A brain stem lesion, including cavernous hemangioma, was not 
clinically evident during the appellant's active service or for 
many years thereafter and the record on appeal contains no 
indication that the appellant's post-service brain stem lesion is 
causally related to his active service or any incident therein, 
including presumed exposure to Agent Orange or a reported blow to 
the head.

2.  The most probative evidence indicates that the appellant's 
current back disability is not causally related to his active 
service or any incident therein, including a lifting injury.

3.  The most probative evidence indicates that the appellant's 
left ear hearing loss is not causally related to his active 
service or any incident therein, including exposure to acoustic 
trauma.  

4.  The appellant's toenail fungus had its inception during 
active service.  


CONCLUSIONS OF LAW

1.  A brain stem lesion, including cavernous hemangioma with 
facial nerve involvement, was not incurred in active service, nor 
may it be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).

2.  A back disability was not incurred in active service, nor may 
it be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

3.  Left ear hearing loss was not incurred in active service, nor 
may it be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).

4.  Toenail fungus was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice 
or development action is necessary in order to satisfy VA's 
duties to the appellant under the VCAA.  

In a January 2007 letter issued prior to the initial decision on 
the claims, VA notified the appellant of the information and 
evidence needed to substantiate and complete his claims, and of 
what part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2009).  The letter also complied 
with the additional notification requirements imposed by the 
Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In addition to this notification letter, at a conference held 
prior to the January 2010 videoconference hearing, the issues on 
appeal were identified and discussed, including the type of 
evidence required in order to prevail in his claims.  See e.g. 
Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The record on 
appeal was held open for a period of 60 days following the 
hearing to afford the appellant the opportunity to submit 
additional evidence.  That evidence was received with the 
appropriate waiver of agency of original jurisdiction review 
under 38 C.F.R. § 20.1304 (2009).  

With respect to VA's duty to assist, the record shows that VA has 
undertaken all necessary development action with respect to the 
issues adjudicated in this decision.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  Neither the appellant nor his 
representative has argued otherwise.  The appellant's service 
treatment records are on file, as are post-service clinical 
records provided by the appellant.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(2), (3) (2009).  

The appellant was afforded VA medical examinations in connection 
with his claims of service connection for a back disability and 
left ear hearing loss in November 2007.  38 C.F.R. § 3.159(c) (4) 
(2009).  The Board finds that the examination reports, together 
with a December 2007 addendum, are adequate.  The examinations 
were provided by qualified medical professionals, VA physicians, 
and are predicated on a full reading of all available records, 
including the appellant's medical history and service treatment 
records.  The examiners also provided rationales for the opinions 
rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see 
also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The 
Board has considered the appellant's hearing testimony to the 
effect that he may have fallen asleep during audiometric testing 
in November 2007.  The audiologist's report, however, contains no 
indication that the audiometric testing was compromised or is 
otherwise inadequate.  In any event, sensorineural hearing loss, 
bilaterally, was clearly identified and the criteria set forth in 
38 C.F.R. § 3.385 have therefore been met.  Moreover, in addition 
to testing by an audiologist, the appellant's examination also 
included evaluation by an ear, nose, and throat physician who 
examined the appellant and fully considered historical data 
concerning past noise exposure.  Accordingly, the Board is 
satisfied with the examination report and finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion has 
been met.  38 C.F.R. § 3.159(c)(4) (2009).

Although appellant has not undergone a VA medical examination in 
connection with his claim of service connection for a brain stem 
lesion, the Board finds that such is not necessary.  An 
examination or opinion is necessary if the evidence of record (A) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of disability; 
and (B) establishes that the claimant suffered an event, injury 
or disease in service; or has a presumptive disease or symptoms 
of such a disease manifesting during an applicable presumptive 
period; and (C) indicates that the claimed disability or symptoms 
may be associated with the established event, injury, or disease 
in service; but (D) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4) (2009); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006) (discussing the four elements to consider in 
determining whether a VA medical examination must be provided).

As discussed in more detail below, the record contains no 
indication that the appellant's brain stem lesion, first 
identified many years after service separation, is causally 
related to his active service or any incident therein, including 
exposure to Agent Orange exposure or a reported blow to the head.  
Because the record on appeal contains no indication that the 
appellant's brain stem lesion may be associated with an 
established event, injury, or disease in service, an examination 
is not necessary.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 
2010); Locklear v. Nicholson, 20 Vet. App. 410 (2006).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or development 
action is necessary on the issues now being decided.


Background

In pertinent part, the appellant's service treatment records show 
that in December 1965 and February 1966, he was treated for left 
otitis media.  The remaining service treatment records are 
negative for abnormalities pertaining to either ear, including 
decreased hearing acuity.  

In May 1966, the appellant was treated for a formation under his 
toenails.  Examination showed discolored toenails.  

In March 1967, the appellant sought treatment stating that he had 
woken with severe back pain.  He indicated that he did not 
remember any trauma to his back, although he had recently engaged 
in heavy lifting.  Examination showed no abnormalities.  The 
impression was mild strain, right trapezius, etiology 
undetermined.  The remaining service treatment records are 
negative for complaints or abnormalities pertaining to the back.  

At his September 1968 military separation medical examination, no 
pertinent abnormalities were identified.  Neurological evaluation 
was normal.  The appellant's ears and spine were found to be 
normal, as was his musculoskeletal system.  The appellant's 
hearing acuity was 15/15 on whispered voice testing.

In December 2006, the appellant submitted an original application 
for VA compensation benefits, seeking service connection for 
multiple disabilities, including a brain stem lesion, a back 
disability, left ear hearing loss, and toenail fungus.  

In support of his claims, the appellant submitted private 
clinical records, dated from February 2002 to June 2006.  In 
pertinent part, these records note that in 1998, the appellant 
had undergone MRI testing in connection with his complaints of 
headaches.  The study revealed a small left sided brain stem 
intra-axial cystic lesion.  Since that time, the appellant had 
been monitored and currently exhibited increasing symptoms, 
including left sided facial sensory changes and decreased hearing 
and tinnitus on the left side.  The appellant underwent surgery 
to resect the lesion in February 2005.  Pathology showed the 
lesion to be compatible with neurocysticercosis.  Subsequent MRI 
testing showed another cyst formation, which was thought to be a 
secondary deep neurocysticercosis lesion.  In January 2006 the 
appellant again underwent surgery.  Initial pathology reports 
showed the lesion to be compatible with a neurocysticercosis.  On 
further study, however, the appellant's lesions were felt to be 
more compatible with a cavernous hemangioma.  Subsequent 
examination showed the appellant's entire neurological 
examination to be near total resolution of all of his 
preoperative complaints and symptoms.  

The appellant underwent VA skin examination in November 2007 at 
which he reported that he had developed a fungal infection of his 
toenails during active duty.  Physical examination showed that 
the appellant's toenails remained thickened and discolored.  The 
impression was fungus infection of the toenails.  The examiner 
concluded that the appellant's current toenail fungus was less 
likely than not related to active service because although the 
appellant had received treatment during service for discolored 
toenails, he had received no treatment for a fungus infection of 
the toenails since that time.  In a January 2008 addendum, the 
examiner indicated that he had reviewed the appellant's claims 
folder and his opinion had remained unchanged.  

At a November 2007 audiology examination, audiometric testing 
showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
10
35
30
LEFT
5
5
30
45
45

Speech audiometry revealed speech recognition ability of 100 
percent correct, bilaterally.  The diagnosis was bilateral 
sensorineural hearing loss.  

At a VA Ear, Nose, and Throat examination in November 2007, the 
appellant detailed significant in-service noise exposure from 
rifles, machine guns, and grenades.  The appellant indicated that 
he did not serve in combat, but experienced this noise exposure 
during training exercises.  He also reported noise exposure from 
building bunkers during service.  The appellant reported that 
after his separation from service, he worked with heavy machinery 
at a brewery for 30 years.  During this period, he used hearing 
protection.  The appellant reported that he had been experiencing 
decreased hearing acuity for at least 10 years, left greater than 
right.  Otologic examination revealed both external auditory 
canals and tympanic membranes to be normal in appearance.  The 
examiner noted that audiometric testing had shown bilateral high 
frequency sensorineural hearing loss.  In a December 2007 
addendum, the examiner indicated that after reviewing the 
appellant's claims folder, it was his opinion that it was less 
likely than not that the appellant's current left ear hearing 
loss was causally related to his active service.  He explained 
that the appellant's service treatment records were negative for 
any type of chronic ear condition which could have resulted in 
hearing loss.  Additionally, he noted that at separation, the 
appellant's hearing acuity was normal.  Given the record, the 
examiner indicated that the most likely etiology of the 
appellant's current hearing loss was a combination of genetic and 
environmental factors that had occurred subsequent to service, 
mostly presbycusis.  

The appellant was afforded a VA orthopedic examination in 
November 2007 at which he reported that he had injured his back 
during service while engaged in heavy lifting.  He indicated that 
he had experienced worsening pain since that time.  The appellant 
specifically complained of pain in the lower thoracic area.  
Examination showed minimal painful motion of the thoracic spine.  
The appellant exhibited normal range of motion of the lumbar 
spine.  X-ray studies of the thoracic spine showed slight 
scoliosis to the left and scattered small osteophytes.   The 
diagnosis was thoracic muscle strain, moderate symptoms, minimal 
physical abnormalities, minimal disability.  The examiner 
concluded that it was less likely than not that the appellant's 
current back disability was causally related to his active 
service.  The examiner explained that the appellant's back had 
been normal at service separation and no back problem had been 
identified shortly after service.  

At his January 2010 Board hearing, the appellant testified that 
he believed his brain stem lesion was associated with his 
exposure to Agent Orange in Vietnam, as the health effects of 
Agent Orange were largely unknown.  He also theorized that his 
brain stem lesion could be related to a blow to the head he 
sustained during boot camp while training in hand to hand combat.  
With respect to his back disability, the appellant testified that 
he had injured his back during basic training.  He indicated that 
after service separation, he experienced continued back pain, 
particularly with activity.  With respect to his toenail fungus, 
the appellant testified that he had developed a toenail fungus 
during service.  He indicated that the problem had persisted 
since that time.  


Applicable Law

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2009).  
Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Service connection for certain chronic diseases, including tumors 
of the brain or an organic disease of the nervous system such as 
sensorineural hearing loss, may be also be established on a 
presumptive basis by showing that such a disease manifested 
itself to a degree of 10 percent or more within one year from the 
date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2009).  In such cases, the 
disease is presumed under the law to have had its onset in 
service even though there is no evidence of such disease during 
the period of service.  38 C.F.R. § 3.307(a) (2009).

In addition to the criteria set forth above, service connection 
for impaired hearing is subject to the additional requirement of 
38 C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability only if at least one of the 
thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 
Hertz is 40 decibels or greater; the thresholds for at least 
three of the frequencies are greater than 25 decibels; or speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

Additionally, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the Vietnam 
era shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that such veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2009).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain enumerated diseases 
shall be service connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is 
no record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e) 
(2009).  The enumerated diseases which are deemed to be 
associated with herbicide exposure do not include brain stem 
lesions, including cavernous hemangioma.  See 38 C.F.R. § 
3.309(e) (2009).

The Secretary of Veterans Affairs also determined that there is 
no positive association between exposure to herbicides and any 
other condition for which he has not specifically determined a 
presumption of service connection is warranted.  See Diseases Not 
Associated with Exposure to Certain Herbicide Agents, 72 Fed. 
Reg. 32,395 - 32,407 (June 12, 2007).

In addition to the presumptive regulations, a veteran may 
establish service connection based on exposure to Agent Orange 
with proof of actual direct causation.  See Stefl v. Nicholson, 
21 Vet. App. 120 (2007) (holding that the availability of 
presumptive service connection for some conditions based on 
exposure to Agent Orange does not preclude direct service 
connection for other conditions based on exposure to Agent 
Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. 
Brown, 10 Vet. App. 155 (1997).

In claims for VA benefits, VA shall consider all information and 
lay and medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).


Analysis

Brain stem lesion

The appellant seeks service connection for a brain stem lesion, 
diagnosed as cavernous hemangioma, which he argues is causally 
related to his exposure to Agent Orange while serving in Vietnam.  
In the alternative, he theorizes that his brain stem lesion may 
be related to a blow to the head he sustained during basic 
training.  

As noted above, a veteran who served in the Republic of Vietnam 
during the Vietnam era shall be presumed to have been exposed to 
an herbicide agent during such service.  38 C.F.R. § 
3.307(a)(6)(iii).  The appellant's service personnel and 
treatment records establish that he served in the Republic of 
Vietnam during the Vietnam era.  It is therefore legally presumed 
that he was exposed to Agent Orange in Vietnam, in the absence of 
affirmative evidence to the contrary.  38 C.F.R. §§ 3.307(a)(6).  
Because brain stem lesions, including cavernous hemangiomas, 
however, are not among the disabilities listed in 38 C.F.R. § 
3.309(e), presumptive service connection due to Agent Orange 
exposure is not warranted.

Setting aside the Agent Orange presumptions, the Board has also 
considered the appellant's entitlement to service connection for 
a brain stem lesion on a direct basis.  After carefully 
considering the record, however, the Board concludes that the 
preponderance of the evidence is against the claim.  

As discussed above, the appellant's brain stem lesion was not 
present during service or manifest to a compensable degree within 
the first post-service year.  Rather, the record on appeal 
establishes that the appellant's brain stem lesion was first 
identified in 1998, approximately 30 years after his separation 
from active service.  Moreover, the record contains no indication 
of a link between the appellant's post-service brain stem lesion 
and his active service or any incident therein, including a blow 
to the head in basic training or exposure to Agent Orange in 
Vietnam.  

In fact, the Board notes that the Secretary of VA has concluded, 
based on multiple in-depth studies conducted by the National 
Academy of Sciences (NAS), that there is inadequate evidence of 
an association between exposure to herbicides and non listed 
diseases.  See Diseases Not Associated With Exposure to Certain 
Herbicide Agents, 72 Fed. Reg. 32,395 - 32,407 (June 12, 2007); 
see also 68 Fed. Reg. 27,630 - 27,641 (May 20, 2003); 74 Fed. 
Reg. 21,258-60 (May 9, 2009). 

The Board finds that the NAS conclusions are entitled to great 
probative weight.  The NAS studies were conducted by medical 
professionals who have the expertise to opine on the matter at 
issue in this case.  In addition, the conclusions are based on 
extensive study and research.  Moreover, there is no indication 
in the evidence of record that any medical professional has 
related the appellant's brain stem lesion to his active service 
or any incident therein, including exposure to Agent Orange or a 
blow to the head.  The appellant does not contend otherwise.

The Board has considered the appellant's contentions to the 
effect that his brain stem lesion may be related to Agent Orange 
exposure or a blow to the head during basic training.  While the 
Board does not doubt his sincerity, as the record does not 
establish that he possesses a recognized degree of medical 
knowledge, the appellant lacks the competency to provide evidence 
that requires specialized knowledge, skill, experience, training 
or education such as an opinion on etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a brain stem lesion.  The benefit of the doubt 
doctrine is not for application where the clear weight of the 
evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


Back disability

The appellant also seeks service connection for a back 
disability, which he contends was incurred during service as a 
result of a lifting injury.  

The appellant's service treatment records do confirm that in 
March 1967, he sought treatment for back pain after heavy lifting 
and was diagnosed as having a mild strain of the right trapezius, 
etiology undetermined.  As discussed above, however, that an 
injury occurred in service is not enough.  Rather, there must be 
chronic disability resulting from that injury or disease.  

In this case, the record on appeal establishes that the March 
1967 lifting injury did not result in a chronic back disability.  
First, the Board notes that the remaining service treatment 
records are negative for complaints or findings of a back 
disability.  Moreover, the appellant's spine was determined to be 
normal at the time of his separation from active service in 
September 1968.  Finally, the evidence does not show, nor does 
the appellant contend, that he was diagnosed as having a chronic 
back disability in the first post-service year.  Indeed, the 
appellant has identified no professional medical treatment for a 
back disability.  

Although a chronic back disability was not present during service 
or within the first post-service year, the law provides that 
service connection may be nonetheless established for any 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  In 
other words, if there is a causal connection between the current 
condition and service, service connection may be established.  
Godfrey v. Derwinski, 2 Vet. App. 354 (1992).

In this case, however, the record fails to establish a causal 
connection between the appellant's current back disability and 
his active service.  Indeed, as discussed above, in November 2007 
a VA examiner reviewed the record and the appellant's medical 
history and concluded that that it was less likely than not that 
the appellant's current back condition, thoracic muscle sprain, 
is related to his active service.  

The Board finds that this medical opinion is persuasive and 
assigns it great probative weight.  The opinion was rendered by a 
medical professional who has expertise to opine on the matter at 
issue in this case.  In addition, the examiner addressed the 
appellant's contentions, based his opinion on a review of the 
claims folder, including the most pertinent evidence therein, and 
provided a rationale for his opinion.  Finally, the Board notes 
that there is no medical evidence of record which contradicts 
this medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008) (discussing factors for determining probative value of 
medical opinions).

In reaching this decision, the Board has considered the 
appellant's reports that he has experienced back pain with 
activity since service which has recently increased in severity.  
The appellant is competent to report his symptoms, including back 
pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, 
however, competent to state that those symptoms are indicative of 
chronic thoracic muscle strain, a diagnosis which is "medical in 
nature."  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Stated 
another way, the appellant is not competent to conclude that any 
back symptoms were a manifestation of a specific orthopedic 
disability such as thoracic strain, a condition which is 
certainly not subject to lay diagnosis.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).  There is no basis upon which to 
conclude a lay person would be capable of discerning what 
disability such symptoms represented, in the absence of 
specialized training.

On the other hand, the Board notes that the November 2007 VA 
medical examiner considered the appellant's reports of increasing 
back pain since service but nonetheless concluded that his 
current back disorder, thoracic muscle sprain, was not causally 
related to his active service.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007) (noting that lay testimony can be 
sufficient to establish a diagnosis of a condition if such 
testimony describes symptoms which later support a diagnosis by a 
medical professional).  The Board finds that the VA examiner has 
the clear expertise necessary to opine on the matter at issue in 
this case.  

In summary, the Board finds that the most probative evidence 
establishes that the appellant did not have a chronic back 
disability during active service or within the first post-service 
year, nor is his current back disability causally related to his 
active service, any incident therein, or any reported continuous 
back symptomatology.  See Voerth v. West, 13 Vet. App. 117 
(1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  For the 
reasons set forth above, the Board finds that the preponderance 
of the evidence is against the claim of service connection for a 
back disability.  The benefit of the doubt doctrine is not for 
application where the clear weight of the evidence is against the 
claim. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).





Left ear hearing loss

The appellant also seeks service connection for left ear hearing 
loss, which he contends is causally related to in-service noise 
exposure.  

The Board notes that the appellant has provided credible 
statements of in-service noise exposure.  This fact alone, 
however, does not provide a sufficient basis upon which to grant 
the claim.  Although the Board has considered the appellant's 
reports of in-service noise exposure, as set forth above, that an 
injury such as acoustic trauma occurred in service is not enough; 
there must be chronic disability resulting from that injury.  In 
this case, the appellant's service treatment records are entirely 
negative for complaints or findings of hearing loss.  Indeed, his 
hearing acuity was normal at the time of his separation from 
active service.  

The Board further notes that the post-service record on appeal is 
similarly negative for any indication, objective or subjective, 
of hearing loss within the first post-service year.  Rather, the 
appellant has reported that the onset of his hearing loss was 
many years after service separation.  For example, on his 
December 2006 application for VA compensation benefits, the 
appellant indicated that his left ear hearing loss had begun in 
2003.  At his November 2007 VA medical examination, the appellant 
estimated that his hearing loss had been present for 
approximately 10 years.  

Although the appellant's left ear hearing loss was not present 
during service or within the first post-service year, service 
connection may still be established if a claimant currently 
satisfies the criteria of 38 C.F.R. § 3.385, and the evidence 
links current hearing loss with service.  38 C.F.R. § 3.303(d); 
see also Hensley, 5 Vet. App. at 158-60.

In this case, the record contains no probative evidence that the 
veteran's current left ear hearing loss is causally related his 
active service or any incident therein, including exposure to 
acoustic trauma.  In fact, in December 2007, a VA examiner 
concluded, after examining the appellant and reviewing his claims 
folder, that it was less likely than not that the appellant's 
current left ear hearing loss was related to his active service, 
including exposure to acoustic trauma therein.

The Board assigns great weight and probative value to this 
opinion, as it was based on an examination of the appellant, as 
well as a full review of his medical history and claims folder, 
including the service treatment records.  See Bloom v. West, 
12 Vet. App. 185, 187 (1999).  The examiner also provided a 
rationale for his opinion, noting that the appellant's separation 
examination showed normal hearing acuity, making it less likely 
than not that acoustic trauma during service produced left ear 
hearing loss.

There is no other medical evidence of record which contradicts 
this opinion.  The Board has considered the appellant's 
assertions to the effect that his left ear hearing loss is 
causally related to in-service noise exposure.  As the record 
does not establish that he possesses a recognized degree of 
medical knowledge, however, he lacks the competency to provide 
evidence that requires specialized knowledge, skill, experience, 
training or education.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

In summary, the Board finds that the most probative evidence of 
record shows that left ear hearing loss was not present during 
service or for many years thereafter and that the appellant's 
current left ear hearing loss is not related to his active 
service or any incident therein, including exposure to acoustic 
trauma.  The benefit of the doubt doctrine is not for application 
where, as here, the clear weight of the evidence is against the 
claim. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).


Toenail fungus

The appellant also seeks service connection for a toenail fungus, 
which he contends had its inception during active service.  

As set forth above, the appellant's service treatment records 
show that he was treated for a toenail fungus in May 1966.  
During a Board videoconference hearing held in January 2010, the 
appellant offered sworn testimony to the effect that he had had 
the condition since service.  Given the nature of the condition 
at issue, the appellant's testimony in this regard is certainly 
competent.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995); Harvey v. Brown, 6 
Vet. App. 390, 393 (1994) (discussing competency of lay testimony 
to describe readily observable features or symptomatology).  

Under the law, service connection is ordinarily warranted where 
the evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of duty 
in the active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2009).  When disease is shown as chronic in 
service, or within a presumptive period so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2009).  If the condition in service is not shown to be 
chronic, service connection may be established by way of evidence 
demonstrating continuity of symptomatology.  Id.

In the present case, the Board finds that the evidence supports 
the appellant's claim of service connection for a toenail fungus.  
Although the record contains an opinion from a VA examiner to the 
effect that the appellant's current toenail fungus is not related 
to his active service, the examiner's rationale was based on the 
fact that the appellant had received no treatment for a toenail 
fungus since service.  The concept of continuity of 
symptomatology, however, focuses on continuity of symptoms, not 
treatment.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Thus, the Board concludes that none of the facts cited in support 
of that VA medical opinion, nor any of the other evidence of 
record, preponderates against the appellant's sworn, competent 
testimony to the effect that his toenail fungus began in service 
and has been present ever since.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007) (holding that lay assertions may serve to 
support a claim for service connection by supporting the 
occurrence of an in-service injury as well as the presence of 
disability or symptoms of disability subject to lay observation).  
Service connection for a toenail fungus is therefore warranted.


ORDER

Entitlement to service connection for a brain stem lesion, 
diagnosed as cavernous hemangioma with facial nerve involvement, 
is denied.

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for left ear hearing loss is 
denied.  

Entitlement to service connection for toenail fungus is granted.


REMAND

The appellant also seeks service connection for right and left 
knee disabilities which he contends are causally related to an 
in-service injury.  At his January 2010 hearing, the appellant 
testified that during boot camp, he participated in training 
"where they had us going around a 360 degree circle.  It was 
packed harsh concrete with pebbles, we could get up, go down, get 
up, go down constantly beating up our knees."  Transcript at 
page 4.  The appellant testified that although he experienced 
severe pain in his knees following this incident, he did not seek 
treatment as it was frowned upon.  Nonetheless, he testified that 
he has experienced problems with his knees since boot camp.

In support of his claim, the appellant has submitted private 
clinical records dated from March 2002 showing treatment for 
bilateral knee disabilities.  Diagnoses included tears of right 
and left medial menisci and degenerative joint disease 
bilaterally.  The appellant underwent left knee hemiarthroplasty 
in April 2003.  In a February 2010 letter, the appellant's 
private physician indicated that it was his opinion that the 
appellant's knee arthritis may be related to his history of 
participating in basic training.  

Based on the record, the Board finds that a VA medical 
examination is necessary to clarify the nature and etiology of 
the appellant's current right and left knee disabilities.  See 38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006) (a medical examination is necessary when the evidence 
indicates that a veteran's current disability may be associated 
with service, but is lacking in specificity to support a decision 
on the merits).

Additionally, the Board notes that the record on appeal may be 
incomplete.  The physician who provided the February 2010 medical 
opinion indicated that he possessed the appellant's orthopedic 
medical records.  It does not appear that such records have been 
obtained.  This should be accomplished on remand.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary 
information and authorization from the 
appellant, the RO should contact A. 
Cadambi, M.D., and request copies of 
relevant treatment records corresponding to 
the claims of service connection for right 
and left knee disabilities.

2.  The appellant should be afforded a VA 
medical examination for the purposes of 
determining the nature and etiology of his 
right and left knee disabilities.  The 
claims folder must be provided to the 
examiner for review in connection with the 
examination.  After examining the 
appellant, taking his medical history, and 
reviewing his claims folder, the examiner 
should provide an opinion, with supporting 
rationale, as to whether it is as least as 
likely as not that any current right or 
left knee disability is causally related to 
the appellant's active service or any 
incident therein.  

3.  After conducting any additional 
development deemed necessary, the RO should 
reconsider the appellant's claims, 
considering all the evidence of record.  If 
the benefits sought remain denied, the 
appellant and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time to 
respond.

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


